DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
The amendment filed on March 4th, 2021 has been entered.
The amendment of claims 1-3, 5, 8-18, 21, and 22 has been acknowledged.
In view of the amendment, the claim objection has been withdrawn.

Response to Arguments
Applicant’s arguments filed on March 4th, 20201, with respect to the pending claims, have been fully considered but are moot because the arguments rely on newly added and/or amended claim limitations (e.g., “Tabar tissue type”). The examiner has revised the rejections to match the new claim limitations.

Claim Rejections - 35 USC § 112
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 11 further recites the limitation “Tabar tissue type or density category.” The limitation renders the claim indefinite because it is unclear whether these limitations correspond to the ones recited earlier in claims 1, 3, 5, and 9, or new/different tissue type and/or density category. For the purpose of further examination, the limitation has been interpreted as “the Tabar tissue type and the density category.”

Claim Rejections - 35 USC § 103
Claim(s) 1-5, 7-8, 14, 16, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menechelli et al. (“Automatic breast tissue density estimation scheme in digital mammography images,” Proc. SPIE 10136, Medical Imaging 2017: Image Perception, Observer Performance, and Technology Assessment, 101361J (10 March 2017); doi: 10.1117/12.2253186), in view of Gram et al. (“The Tabar classification of mammographic parenchymal patterns,” European Journal of Radiology 24 (1997) 131-136), hereinafter referred to as Menechelli and Gram, respectively.
Regarding claim 1, Menechelli teaches a computer-aided method of analyzing mammographic images, the method comprising: 
receiving a mammographic image (Menechelli Abstract: “analysis of sub regions (ROIs) from the whole mammography image”; Menechelli Fig. 1 & pg. 2: “A total of 860 mammography images … were used”); 
segmenting the mammographic image into one or more anatomical regions (Menechelli Fig. 1: “Breast segmentation”; Menechelli pg. 3: “The breast segmentation is performed automatically by the technics described in [20]”); 
identifying a tissue type and a density category classification for at least one of the one or more anatomical regions (Menechelli §2.1 Breast subdivision and ROIs classification, pg. 3-4 & Fig. 4: “In order to check the accuracy in the ROIs classification, the ground truth was determined by assigning one of the 4 density classes”; Menechelli pg. 10: “identifying the type of breast tissue”; Menechelli Fig. 7: “breast categories: (A) almost entirely fat; (B) scattered fibroglandular; (C) heterogeneously dense breast tissue; (D) extremely dense”); and 
using the identified tissue type and density category classifications to generate one or more classifications for the mammographic image (Menechelli Figs. 4 & 6; Tables 3-4).
However, Menechelli does not appear to explicitly teach that the tissue type is Tabar tissue type.
Pertaining to the same field of endeavor, Gram teaches that the tissue type is Tabar tissue type (Gram Abstract: “The purpose of this study was to describe one method of classification, based on anatomic—mammographic correlations, developed by Tabar … The Tabar classification is based on anatomic-mammographic correlations … For analysis patterns I-III (Tabar) and N1 and P1 (Wolfe) were grouped into low-risk groups and patterns IV and V (Tabar) and P2 and DY (Wolfe) into high-risk groups”; Gram Table 1).
Menechelli and Gram are considered to be analogous art because they are directed to medical image processing for classifying tissue types. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the automatic breast tissue density estimation scheme (as taught by Menechelli) to classify the tissue into Tabar tissue types (as taught by Gram) because the combination increases the usefulness of mammographic patterns in reach and clinical practice (Gram Abstract).

Regarding claim 2, Menechelli, in view of Gram, teaches the method of claim 1 further comprising calibrating intensity levels based on standard anatomical structures (Menechelli pg. 2: “the classification of breast density by specialists (ground truth)”; Menechelli pg. 3: “The breast segmentation is performed automatically by the technics described in [20], using a global threshold”; Menechelli Fig. 7 & pg. 5: “Normalized Gaussian distribution [27] was used to Menechelli pg. 9: “the texture features selected here are obtained from the intensity variation of the image histogram”).

Regarding claim 3, Menechelli, in view of Gram, teaches the method of claim 1, wherein segmenting the mammographic image comprises: 
determining a primary anatomical region of the mammographic image, and/or determining a secondary anatomical region of the mammographic image (Note that only one of the alternative limitations is required by the claim language. Menechelli Figs. 3-4: a set of ROIs).

Regarding claim 4, Menechelli, in view of Gram, teaches the method of claim 3, wherein the primary anatomical region comprises a region where parenchyma is present (Gram Fig. 5: shows mammographic parenchyma of Tabar tissue type V).

Regarding claim 5, Menechelli, in view of Gram, teaches the method of claim 3 further comprising: 
selecting one or more sample areas of the primary anatomical region, wherein the identifying comprises identifying the Tabar tissue type and the density category classification for the primary anatomical region in dependence upon the selected one or more sample areas (Menechelli pg. 2: “From the total of 3,945 ROIs extracted, 940 were used – 658 for the training and 282 for the validation stages … the classification of breast density by specialists (ground truth), were randomly selected from our database [19]”; Gram Abstract & Table I discussed above; also see Menechelli Fig. 1 & Gram Figs. 1-5 identifying ROIs and sub-ROIs).

Regarding claim 7, Menechelli, in view of Gram, teaches the method of claim 3, wherein the secondary anatomical region comprises a region where a parenchyma is not present Menechelli Fig. 1 & Gram Figs. 1-5 identifying ROIs and sub-ROIs; Gram Fig. 1 shows the region without parenchyma, e.g., Tabar tissue type I).

Regarding claim 8, Menechelli, in view of Gram, teaches the method of claim 7, wherein the identifying comprises identifying the tissue Tabar type and the density category classification in dependence upon parenchyma not being present in the secondary anatomical region (Menechelli pg. 4: “The density changes in digital mammography images can be observed by pixel intensity variation … 80 texture features were extracted from each ROI in order to select the most representative regarding each class” – the classification is dependent on each ROI’s intensity variation and texture; Gram Abstract & Table I discussed above; Gram pg. 132 right column-pg. 133 left column: “The Tabar classification is based on anatomic-mammographic correlation … patterns I through V … Fig. 1(a) and (b) demonstrate the three main features of pattern I ... Pattern I usually evolves to either pattern II or III”).

Regarding claim 14, Menechelli, in view of Gram, teaches the method of claim 1 wherein the one or more classifications for the mammographic image comprises a joint Tabar tissue type and density category classification (Menechelli Figs. 4 & 7: identifies both the breast category, e.g., fat vs. fibroglandular, and density classes, e.g., heterogeneously dense vs. extremely dense; Gram Abstract & Table I discussed above).

Regarding claim 16, Menechelli, in view of Gram, teaches the method of claim 1, wherein the one or more anatomical regions comprises an entire breast area (Menechelli Figs. 2 & 6).

Regarding claim 19, Menechelli, in view of Gram, teaches an apparatus operable to perform the method of claim 1 (Menechelli Abstract: “Computer-Aided Diagnosis”; Menechelli pg. 2: “the automated computer tool”).

Regarding claim 21, Menechelli teaches a method for training one or more neural networks to classify a mammogram, the method comprises: 
receiving a mammographic image (Menechelli Abstract: “analysis of sub regions (ROIs) from the whole mammography image”; Menechelli Fig. 1 & pg. 2: “A total of 860 mammography images … were used”); 
segmenting the mammographic image into one or more anatomical regions (Menechelli Fig. 1: “Breast segmentation”; Menechelli pg. 3: “The breast segmentation is performed automatically by the technics described in [20]”); 
identifying a tissue type and a density category classification for at least one of the one or more anatomical regions (Menechelli §2.1 Breast subdivision and ROIs classification, pg. 3-4 & Fig. 4: “In order to check the accuracy in the ROIs classification, the ground truth was determined by assigning one of the 4 density classes”; Menechelli pg. 10: “identifying the type of breast tissue”; Menechelli Fig. 7: “breast categories: (A) almost entirely fat; (B) scattered fibroglandular; (C) heterogeneously dense breast tissue; (D) extremely dense”); and
using the identified tissue type and density category classifications to train the one or more neural networks (Menechelli Abstract: “an artificial neural network MLP was used to categorize ROIs”; Menechelli pg. 2: “From the total of 3,945 ROIs extracted, 940 were used – 658 for the training and 282 for the validation stages … the classification of breast density by specialists (ground truth), were randomly selected from our database [19]”).
However, Menechelli does not appear to explicitly teach that the tissue type is Tabar tissue type.
Pertaining to the same field of endeavor, Gram teaches that the tissue type is Tabar tissue type (Gram Abstract: “The purpose of this study was to describe one method of classification, based on anatomic—mammographic correlations, developed by Tabar … The Tabar classification is based on anatomic-mammographic correlations … For analysis patterns Gram Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the automatic breast tissue density estimation scheme (as taught by Menechelli) to classify the tissue into Tabar tissue types (as taught by Gram) because the combination increases the usefulness of mammographic patterns in reach and clinical practice (Gram Abstract).

Claim(s) 15 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menechelli et al. (Proc. SPIE 10136, Medical Imaging 2017: Image Perception, Observer Performance, and Technology Assessment, 101361J (10 March 2017)), Gram et al. (European Journal of Radiology 24 (1997) 131-136), and further in view of Pearson Peyton (U.S. PGPub No. 2014/0355840), hereinafter referred to as Menechelli, Gram, and Pearson Peyton, respectively.
Regarding claim 15, Menechelli, in view of Gram, teaches the method of claim 1 wherein receiving the mammographic image comprises receiving one or more database files (Menechelli pg. 2: “All images as well as their respective technical reports … were randomly selected from our database”).
However, Menechelli does not appear to explicitly teach using DICOM files.
Pertaining to the same field of endeavor, Pearson Peyton teaches using one or more digital imaging and communications in medicine (DICOM) files (Pearson Peyton ¶0059: “This query, for example, may be performed using DICOM (Digital Imaging and Communications in Medicine) information stored in a cloud system”; Pearson Peyton ¶0076: “mammogram images are inputted into an analysis system … vendor-neutral Digital Imaging and Communication in Medicine (DICOM) format”)


Regarding claim 22, Menechelli teaches a process for analyzing mammographic images, the process comprising 
receiving a mammographic image (Menechelli Abstract: “analysis of sub regions (ROIs) from the whole mammography image”; Menechelli Fig. 1 & pg. 2: “A total of 860 mammography images … were used”); 
segmenting the mammographic image into one or more anatomical regions (Menechelli Fig. 1: “Breast segmentation”; Menechelli pg. 3: “The breast segmentation is performed automatically by the technics described in [20]”); 
identifying a tissue type and a density category classification for at least one of the one or more anatomical region (Menechelli §2.1 Breast subdivision and ROIs classification, pg. 3-4 & Fig. 4: “In order to check the accuracy in the ROIs classification, the ground truth was determined by assigning one of the 4 density classes”; Menechelli pg. 10: “identifying the type of breast tissue”; Menechelli Fig. 7: “breast categories: (A) almost entirely fat; (B) scattered fibroglandular; (C) heterogeneously dense breast tissue; (D) extremely dense”); and 
using the identified tissue type and density category classifications to generate one or more classificationss for the mammographic image (Menechelli Abstract: “an artificial neural network MLP was used to categorize ROIs”; Menechelli pg. 2: “From the total of 3,945 ROIs extracted, 940 were used – 658 for the training and 282 for the validation stages … the 
However, Menechelli does not appear to explicitly teach that the tissue type is Tabar tissue type and using a computer program product including one or more non-transitory machine readable mediums encoded with instructions.
Pertaining to the same field of endeavor, Gram teaches that the tissue type is Tabar tissue type (Gram Abstract: “The purpose of this study was to describe one method of classification, based on anatomic—mammographic correlations, developed by Tabar … The Tabar classification is based on anatomic-mammographic correlations … For analysis patterns I-III (Tabar) and N1 and P1 (Wolfe) were grouped into low-risk groups and patterns IV and V (Tabar) and P2 and DY (Wolfe) into high-risk groups”; Gram Table 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the automatic breast tissue density estimation scheme (as taught by Menechelli) to classify the tissue into Tabar tissue types (as taught by Gram) because the combination increases the usefulness of mammographic patterns in reach and clinical practice (Gram Abstract).
Menechelli, in view of Gram, does not appear to explicitly teach using a computer program product including one or more non-transitory machine readable mediums encoded with instructions.
Pertaining to the same field of endeavor, Pearson Peyton teaches using a computer program product including one or more non-transitory machine readable mediums encoded with instructions (Pearson Peyton ¶0083-¶0084: “the computer-readable medium includes non-transitory computer-readable medium … the steps or functions described herein may be implemented in hardware, software, firmware, or any combination thereof. If implemented in software, the functions may be stored on or transmitted over as one or more instructions or code on a computer-readable medium”)
.

Claim(s) 9-12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menechelli et al. (Proc. SPIE 10136, Medical Imaging 2017: Image Perception, Observer Performance, and Technology Assessment, 101361J (10 March 2017)), Gram et al. (European Journal of Radiology 24 (1997) 131-136), and further in view of Stanitsas et al. (U.S. PGPub No. 2018/0165809), hereinafter referred to as Menechelli, Gram, and Stanitsas, respectively.
Regarding claim 9, Menechelli, in view of Gram, teaches the method of claim 5, wherein identifying the Tabar tissue type and the density category is performed in one or more neural networks (CNN) (Menechelli Abstract: “an artificial neural network MLP was used to categorize ROIs”; Gram Abstract & Table I discussed above).
However, Menechelli, in view of Gram, does not appear to explicitly each that the neural network is a CNN.
Pertaining to the same field of endeavor, Stanitsas teaches using a CNN (Stanitsas ¶0042: “active convolutional neural networks for cancerous tissue recognition”).
Menechelli, in view of Gram, and Stanitsas are considered to be analogous art because they are directed to image processing for classifying tissues. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the automatic breast tissue density estimation scheme using the Tabar classification (as taught by Menechelli, in view of Gram) to use a deep CNN (as taught by Stanitsas) because the combination allows the fully connected layers of the network to continue learning while the 

Regarding claim 10, Menechelli, in view of Gram and Stanitsas, teaches the method of claim 9 wherein the one or more CNN is trained to classify the Tabar tissue type and density category (Menechelli pg. 2: “658 for the training and 282 for the validation stages”; Menechelli §2.3 Classification by MLP artificial neural network, pg. 5: “The backpropagation algorithm was used in the training stages”; Gram Abstract & Table I discussed above).

Regarding claim 11, Menechelli, in view of Gram and Stanitsas, teaches the method of claim 10 wherein the one or more CNNs are independently trained to classify Tabar tissue type or density category (Note that only one of the alternative limitations is required by the claim language. Menechelli pg. 2 discussed above; Gram Abstract & Table I discussed above; also see Stanitsas Fig. 14).

Regarding claim 12, Menechelli, in view of Gram and Stanitsas, teaches the method of claim 10 wherein both the one or more sample areas and the mammographic image are provided as an input for the one or more CNNs (Menechelli Abstract: “from the whole mammography image”; Menechelli Fig. 1; Menechelli pg. 3: “The input image was divided in ROIs with the same size (256 x 256 pixels, with 0.075mm per pixel)”; Menechelli pg. 5: “to classify full mammographic images”).

Regarding claim 18, Menechelli, in view of Gram and Stanitsas, teaches the method of claim 12, wherein the one or more sample areas is selected in dependence upon the input for the one or more CNNs (Menechelli Fig. 1 & Stanitsas Fig. 14).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menechelli et al. (Proc. SPIE 10136, Medical Imaging 2017: Image Perception, Observer Performance, and Technology Assessment, 101361J (10 March 2017)), Gram et al. (European Journal of Radiology 24 (1997) 131-136), and further in view of Akselrod-Ballin et al. (“A Region Based Convolution Network for Tumor Detection and Classification in Breast Mammography,” In: Carneiro G. et al. (eds) Deep Learning and Data Labeling for Medical Applications. DLMIA 2016, LABELS 2016. Lecture Notes in Computer Science, vol 10008. Springer, Cham. https://doi.org/10.1007/978-3-319-46976-8_21), hereinafter referred to as Menechelli, Gram, and Akselrod-Ballin, respectively.
Regarding claim 13, Menechelli, in view of Gram, teaches the method of claim 1 wherein segmenting the mammographic image is carried out in a fully connected neural network (Menechelli pg. 2: “a multi-layer perceptron” – MLPs are fully connected).
However, Menechell, in view of Gram,i does not appear to explicitly teach that the neural network is a fully convolution network (FCN).
Pertaining to the same field of endeavor, Akselrod-Ballin teaches using a fully-connected CNN (Akselrod-Ballin pg. 200: “The system is composed of two main components: (1) a region proposal network (RPN), a deep fully convolutional network that is trained to detect windows on the input image that are likely to contain objects of interest regardless of their class … (2) Fast R-CNN detection network that is trained to classify candidate object windows returned by the RPN)
Menechelli, in view of Gram, and Akselrod-Ballin are considered to be analogous art because they are directed to image processing for classifying tissues. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the automatic breast tissue density estimation scheme using the Tabar classification (as taught by Menechelli, in view of Gram) to use a FCN (as taught by Akselrod-.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menechelli et al. (Proc. SPIE 10136, Medical Imaging 2017: Image Perception, Observer Performance, and Technology Assessment, 101361J (10 March 2017)), Gram et al. (European Journal of Radiology 24 (1997) 131-136), and further in view of Gao et al. (U.S. Patent No. 9,589,374), hereinafter referred to as Menechelli, Gram, and Gao, respectively.
Regarding claim 17, Menechelli, in view of Gram, teaches the method of claim 5, wherein the one or more sample areas is selected using Gaussian sampling (Menechelli Fig. 5 & pg. 5: “Normalized Gaussian distribution [27] was used … Features selected by Gaussian distribution analysis (autocorrelation and sum variance) to separate ROIs into 4 categories”).
However, Menechelli, in view of Gram, does not appear to explicitly teach using uniform or Poisson sampling.
Pertaining to the same field of endeavor, Gao teaches using uniform or Poisson sampling (Gao col. 14 lines 44-52: “the DCNN in the second stage selects a plurality of random viewing angles for each location. In some embodiments, randomized algorithms are based on a probabilistic modeling; for example, the locations are based on a uniform or a normal distribution”).
Menechelli, in view of Gram, and Gao are considered to be analogous art because they are directed to medical imaging. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the automatic breast tissue density estimation scheme using the Tabar classification (as taught by Menechelli, in view of Gram) to use a uniform sampling (as taught by Gao) because the uniform sampling is simple and easy to implement. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753.  The examiner can normally be reached on M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Soo Shin/Primary Examiner, Art Unit 2667